DETAILED ACTION
This office action is in response to the amendment received on October 19, 2021. Claims 2-15 and 17-20 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant’s arguments, see pages 7-9, filed October 19, 2021, with respect to amended claims 4, 5, 18 and 20 have been fully considered and are persuasive.  The previous rejection has been overcome and thus has been withdrawn. 
Allowable Subject Matter
Claims 2-15 and 17-20 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to an implant magazine/cartridge and a method of using a driver. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; an indexing spring to rotate the implant carrier within the base, wherein the indexing spring is loaded to rotate the implant carrier about one complete revolution of the implant carrier so that each implant of the plurality of implants is disposed at different times adjacent an aperture in 
The closest prior art consists of Walker (9271732), O’Neil (WO 2018/005714, cited by applicant), Goodhue et al. (6813977) and Kross et al. (4926719). Walker discloses an implant magazine (202, Figures 35a and 35c) for use with a driver (206), the implant magazine comprising: a plurality of implants (204/204a/204b), an implant carrier (220) defining a plurality of apertures (226), each implant of the plurality of implants being disposed within an aperture of the plurality of apertures, wherein an implant is disengaged from the implant carrier upon application of a predetermined force applied to the implant (Column 10, Lines 8-10, 14-31, 42-43, Column 11, Lines 23-25) and a base (see Figure below or see Figure 35) defining a cavity (see Figure below or formed within 200 in Figure 35a) in which the implant carrier and the plurality of implants are disposed. O’Neil discloses an implant magazine for use with a driver (124) comprising a plurality of implants (50, 48), an implant carrier (44) defining a plurality of apertures (64), a base (at 72, see paragraphs 34-35 and Figure 2) and a spring (126, 
There has been no prior art found that teach or suggest of providing; an indexing spring to rotate the implant carrier within the base, wherein the indexing spring is loaded to rotate the implant carrier about one complete revolution of the implant carrier so that each implant of the plurality of implants is disposed at different times adjacent an aperture in the base through which an implant can be passed (as in claim 4), nor render obvious of providing; that  in the loading configuration, rotation of the blade moves the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723